Delaware App. No. 02CAC06032, 2002-Ohio-5294. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated at page 2 of the court of appeals’ Judgment Entry dated October 28, 2002:
“Does State v. Homan [2000], 89 Ohio St.3d 421, 2002-Ohio-212 [732 N.E.2d 952], preclude a law enforcement officer from testifying at trial regarding observations made during a defendant’s *1408performance of nonscientific standardized field sobriety tests when those tests are not administered in strict compliance with the National Highway Traffic Safety Administration guidelines?”
Resnick and F.E. Sweeney, JJ., dissent.
O’Connor, J., not participating.
The conflict cases are State v. Brandenburg, Montgomery App. No. 18836, 2002-Ohio-912; State v. Schmitt, Mercer App. No. 10-01-16, 2002-Ohio-4615; and State v. Pingor, Franklin App. No. 01AP-302, 2001-Ohio-4088.